DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.


Response to Amendment
Due to applicant’s amendment filed on October 26, 2021, the claim objections in the previous office action, are hereby withdrawn. Claims 1, 5, 7-12, 23, 25 and 26 have been amended, claims 2-4, 6 and 16-20 have been cancelled, and claims 13-15, 21-22 and 24 were previously presented.
	Therefore, claims 1, 5, 7-15 and 21-26 are currently pending.


Claim Objections
Claim 12 is/are objected to because of the following informalities:  In claim 12, Ln. 1-2, the phrase, “…in a consumer product package…” should be deleted as it is not needed.  Appropriate correction is required.







Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8, 12-13, 21-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 5944306; hereinafter Maeda) in view of Schvester (US 4840280; hereinafter Schvester).
Regarding claim 1, Maeda teaches a consumer product package (110; as shown in Figs. 2 and 4a-c) having controlled headspace relative humidity, the consumer product package comprising: 
a consumer product package wall (112); and 
a humidity control device consisting essentially of: 
a humidity control agent (106) arranged on the interior surface of the consumer product package wall, the humidity control agent being configured for two-way humidity control (see Maeda Col. 4 Ln. 3-5 and Ln. 27-36 – which states the following, “The humidity control agent 106 absorbs moisture at high humidity and releases it at low humidity, thereby controlling the humidity of the environment at a constant level” – i.e. two-way humidity control as claimed) of headspace within the consumer product package (Maeda Col. 3 Ln. 51-61, Col. 4 Ln. 3-11 and Col. 4 Ln. 51 – Col. 5 Ln. 16).
Examiner’s note: Maeda further teaches the following, “…If necessary, the humidity control agent may be wrapped with a dust-free material…” (see Col. 3 Ln. 59-61). With this in mind, it can be considered that Maeda teaches the humidity control agent being covered, much like the claimed invention.  However, Maeda does not go into detail about what type of the dust-proof material is being used and how it’s wrapped around the humidity control agent and/or relative to the interior surface of the package wall; emphasis added.
	Thus, Maeda fails to teach a permeable layer comprising a material that is water vapor permeable and liquid impermeable; and an adhesive coupling the permeable layer to the interior surface of the consumer product package wall.
	Schvester is in the same field of endeavor as the claimed invention and Maeda, which is an environmentally controlled product package. Schvester teaches a consumer product package embodiment (as shown in Fig. 3) comprising: a consumer product package wall (i.e. in the form of a cap (7)) having an interior surface (15); and a control device (i.e. in the form of an oxygen absorber (4)), a permeable layer (11, 16 and 17) comprising a material that is water vapor permeable and liquid impermeable (see Schvester Col. 3 Ln. 51 – Col. 4 Ln. 9  and covers the control device – see Schvester Fig. 3), an adhesive (see Schvester Col. 4 Ln. 25-40) coupling the permeable layer to the interior surface of the consumer product package wall; and the control device arranged on the interior surface of the consumer product package wall and between the interior surface of the consumer product package wall and the permeable layer (Schvester Col. 4 Ln. 1-40).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or wrap the humidity control agent (of Maeda) with a similar permeable layer (as taught by Schvester) which allows the agent to control the humidity inside the package, and prevents the package content from coming in contact with the humidity control agent (i.e. ensures no leakage or wicking of the humidity control agent into the consumer product package). See MPEP §2144.07
Regarding claim 5, modified Maeda as above further teaches wherein the adhesive is a hot-melt adhesive or is heat activated (Schvester Col. 3 Ln.46-49).
Regarding claim 7, modified Maeda as above further teaches wherein the permeable layer comprises at least one of a polymeric film (Schvester Col. 3 Ln. 51-64).
Regarding claim 8, modified Maeda as above further teaches wherein the permeable layer comprises a microperforated material (Schvester Col. 3 Ln. 51-64 and Col. 4 Ln. 37-39).
Examiner’s note: Schvester suggests the following, “…this wall 11 is made on the one hand of a micro porous layer….A protective and permeable PTFE film having a pore diameter of 1 µm…” Examiner consider this disclosure to teach the claimed limitation as set forth in claim 8; emphasis added.
Regarding claim 25, modified Maeda as above further teaches wherein the permeable layer is coupled to the inner surface of the consumer product package wall via the adhesive only around a periphery of the permeable layer (see Schvester Fig. 3).
Regarding claim 26, modified Maeda as above further teaches wherein the permeable layer is coupled to the inner surface of the consumer product package wall via the adhesive around the humidity control agent (see Schvester Fig. 3).
Regarding claim 12, Maeda as above further teaches a humidity control device for controlling relative humidity in a consumer product package, the humidity control device comprising:
a packet (i.e. wrapped) comprising:
a permeable layer comprising a permeable layer material, said permeable layer material being permeable to water vapor and impermeable to liquids, and
a base layer comprising a base layer material;
an adhesive adhering the permeable layer to the base layer; and 

	Thus, Maeda fails to teach an adhesive backing provided on the base layer for adhering to an inner surface of the consumer product package.
	However, Schvester teaches another embodiment of an environmentally controlled package (i.e. using an oxygen absorber (14-15) – as shown in Fig. 2), wherein the control device comprises: a packet having a permeable layer (11) comprising a permeable layer material, said permeable layer material being permeable to water vapor and impermeable to liquids, and a base layer (12) comprising a base layer material; 
an adhesive adhering the permeable layer to the base layer; 
an adhesive backing (13) provided on the base layer (see Schvester Fig. 2) configured to adhere to an inner surface of a consumer product package (i.e. in the form of a cap (7) – as shown Schvester Figs. 1 and 3).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the base layer of the wrapped humidity control device (of Maeda) with a similar adhesive backing (as taught by Schvester) to minimize the movement of the wrapped humidity control agent (or device) within the consumer product package (See MPEP §2144.07) as well as allow the user to place the humidity control agent or packet in any internal location they desired. See MPEP §2144.04(VI)(C)
Regarding claim 13, modified Maeda as above further teaches wherein the permeable layer comprises at least one of a polymeric film (Schvester Col. 3 Ln. 51-64).
Regarding claim 14, modified Maeda as above further teaches wherein the permeable layer comprises a microperforated material (Schvester Col. 3 Ln. 51-64 and Col. 4 Ln. 37-39).
Examiner’s note: Schvester suggests the following, “…this wall 11 is made on the one hand of a micro porous layer….A protective and permeable PTFE film having a pore diameter of 1 µm…” Examiner consider this disclosure to teach the claimed limitation as set forth in claim 14; emphasis added.
Regarding claim 21, modified Maeda as above further teaches wherein the base layer is flexible or foldable.
Regarding claim 22, modified Maeda as above further teaches wherein the base layer is rigid.
Regarding claim 24, modified Maeda as above further teaches wherein the permeable layer material and the base material are different materials (Schvester Col. 3 Ln. 41-65).


Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1 and 12 above) and further in view of Egberg et al. (US 20150328584 – art of record; hereinafter Egberg).
Regarding claims 9 and 15, modified Maeda as above further teaches all the structural limitations as set forth in claims 1 and 12 (respectively), except for wherein the permeable layer comprises a material with a WVTR of between 10 and 85 grams of water per 100 square inches per 24 hours.
	Edberg is in the same field of endeavor as the claimed invention and Maeda, which is an environmentally (i.e. humidity) controlled product package. Edberg teaches a humidity control device (20) for controlling headspace relative humidity in a consumer product package (22), the humidity control device consisting of
a base layer (14); 
a permeable layer (16) comprising a material that is gas permeable and liquid impermeable, wherein the permeable layer is coupled to the base layer via an adhesive (i.e. heat sealed – which suggests a heat activated adhesive), wherein the permeable layer material comprises a WVTR of between 10 and 85 grams of water per 100 square inches per 24 hours; and 
a humidity control agent (10) arranged on the base layer and between the base layer and permeable layer (Edberg [0018-0033] and Figs. 1-2).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permeable layer (of Maeda) with a similar moisture vapor transmission rate (as taught by Egberg) to maintain a proper moisture level within the consumer product package. See MPEP §2144.07
Regarding claim 10, modified Maeda as above further teaches wherein the humidity control agent comprises a saturated solution (Edberg [0019]).
Regarding claim 11, modified Maeda as above further teaches wherein the humidity control agent comprises at least one of a salt (Edberg [0019]).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 12 above) and further in view of Wilking (US 5698217 – art of record; hereinafter Wilking).
Regarding claim 23, modified Maeda as above further teaches all the structural limitations as set forth in claim 12, except for wherein the adhesive is a pressure sensitive adhesive.
	Wilking is in the same field of endeavor as the claimed invention and Maeda, which is an environmentally controlled package (i.e. using a desiccant). Wilking teaches a control device (in a consumer product package (12)), the control device comprises: 
a packet (20) having: a permeable layer (22) comprising a material that is gas permeable and liquid impermeable, and

an adhesive adhering the permeable layer to the base layer, wherein the adhesive is a pressure sensitive adhesive (see Wilking Col. 5 Ln. 25-28 and Fig. 1);
an adhesive backing (30) provided on the base layer (see Wilking Fig. 1) for adhering to an inner surface (14) of the consumer product package; and 
a humidity control agent (28) arranged on the base layer with the packet between the permeable layer and the base layer (Wilking Col. 2 Ln. 27 – Col. 12 Ln. 1). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar pressure sensitive adhesive (as taught by Wilking – see MPEP §2144.07) on the base layer of the wrapped humidity control device (of Maeda) because the resultant structure(s) will work equally well. 


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1, 5, 7-15 and 21-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that the art (specifically those disclosing/teaching an oxygen absorber/scavenger) CANNOT be combined with the primary reference (i.e. Maeda – which deals with humidity/moisture), because they are not in the same filed of endeavor. Therefore, the oxygen absorber/scavenger prior art(s) is considered nonanalogous art (Remarks pg. 7 2nd¶ - pg. 8 2nd ¶), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Examiner respectfully disagrees with this assertion because in the previous rejection and in the art rejection above. Examiner stated that all of the prior art(s) are in the same field of endeavor because they are all directed to an environmentally controlled package.  Furthermore, all of the prior art(s) address or solve the same problem as the claimed invention, which is to prevent contamination or leakage of the substance (whether it be an oxygen absorber/scavenger or a humidity/moisture control device) into the rest of the interior cavity of the overall package where the content is stored, by providing a cover or shield of some sort around the substance; emphasis added. 
Furthermore, majority of applicant's arguments are directed the respective functionality of each of the applied art. Applicant is reminded of the following: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736